              Case 1:21-cv-00040-CJN Document 16 Filed 02/08/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    US DOMINION, INC., et al.,                            )
                                                          )
          Plaintiffs,
                                                          )
          v.                                              )
                                                              Civil Action No. 1:21-cv-00040-CJN
    SIDNEY POWELL, et al.,                                )
                                                          )
          Defendants.                                     )
                                                          )
                 DEFENDANTS’ UNOPPOSED MOTION TO ENLARGE TIME TO
                   ANSWER OR MOVE IN RESPONSE TO THE COMPLAINT
         Pursuant to Local Rule 7 and FED. R. CIV. P. 6(b), defendants respectfully move to extend

until Monday, March 22, 2021, the time within which to answer or move in response to the

complaint (ECF #1). Under FED. R. CIV. P. 12(a)(1), non-federal defendants have twenty-one (21)

days to respond to a complaint, and the Returns of Service (ECF #7-#9) indicate service between

January 28 and February 1, 2021, with a responses due by February 18 for defendants Sidney

Powell and Sidney Powell, P.C. (collectively, the “Powell Defendants”) and by February 22 for

defendant Defending the Republic (“DTR”). The requested extension represents a 30-day

extension from February 18, 20211 and a 28-day extension from February 22. Pursuant to Local

Rule 7(m), the parties’ counsel conferred about the proposed extension, and the plaintiffs do not

oppose the extension. In support of this motion, defendants aver as follows:

         1.       Defendants retained the undersigned counsel on February 4, 2021, and that day he

emailed plaintiffs’ counsel circa 2:15 p.m. pursuant to Local Civil Rule 7(m) to seek their client’s

position on an extension.




1
       Thirty days from February 18 is Saturday, March 20, which FED. R. CIV. P. 6(a)(1)(C)
would extend to the following Monday, March 22, 2021.
            Case 1:21-cv-00040-CJN Document 16 Filed 02/08/21 Page 2 of 5




       2.       Plaintiffs’ counsel requested a teleconference and were unavailable until Monday,

February 8, 2021, to enable discussion of these issues with plaintiffs.

       3.       In the interval, on or about February 6, 2021, DTR retained separate counsel to

represent it, and the Powell Defendants and DTR have yet to negotiate a joint-defense agreement.2

       4.       Pursuant to Paragraph 9(b)(i)-(ii) of this Court’s standing order (ECF #4), the

responses to the complaint are currently due by February 18 for the Powell Defendants and by

February 22 for DTR, with no prior extensions having been granted to any party.

       5.       Pursuant to Paragraph 9(b)(iv)-(v) of this Court’s standing order, the requested

extension does not affect any other deadlines, and—because defendants have not yet decided how

to respond to the complaint (e.g., by answer, by answer with counterclaims or cross-claims, or by

motion)—it is not even yet clear what action would follow after March 22 (e.g., an opposition, a

responsive pleading or motion, or a pretrial conference).

       6.       Pursuant to Paragraph 9(b)(vi) of this Court’s standing order, the plaintiffs do not

oppose the requested extension.

       7.       Pursuant to Paragraph 9(b)(iii) of this Court’s standing order, defendants seek the

requested extension for the following good cause:

x      The complaint spans 124 pages and includes 114 exhibits totaling more than 2,000 pages,

       which itself can constitute good cause for an extension. See, e.g., McFadden v. Washington

       Metro. Area Transit Auth., No. 1:14-cv-1115-RBW, 2014 U.S. Dist. LEXIS 200354, at *6

       (D.D.C. Sept. 9, 2014) (finding good cause in that “the coordination of filing responsive




2
        The undersigned counsel filed an appearance for all defendants (ECF #11) and will file a
notice of withdrawal for DTR after DTR’s counsel file an appearance.


                                                 2
      Case 1:21-cv-00040-CJN Document 16 Filed 02/08/21 Page 3 of 5




    pleadings to a lengthy complaint with multiple defendants, involving multiple federal and

    state claims, is a complicated, tedious, and time-consuming task”).

x   Although defendants were aware of the complaint contemporaneously with its filing, they

    did not retain the undersigned counsel until February 4—within a week of service—and he

    immediately reached out to opposing counsel pursuant to Local Civil Rule 7(m) to seek an

    extension, so the “the party seeking the extension has shown due diligence in meeting the

    deadline to respond” and did not “s[i]t idle while the deadline for responding to the

    complaint was approaching.” Id.

x   Defendants attempted to reach the undersigned counsel earlier that week, but he was fully

    engaged in preparing two replies in a matter in California state court, which were due

    February 3, 2021, for a consolidated hearing on February 10, 2021.

x   Because of the need to discuss the requested extension with their clients, plaintiffs’ counsel

    were not available to discuss the requested extension until 2:00 p.m. on Monday, February

    8, and defendants moved later that day for an extension after the conference that Local

    Rule 7(m) requires.

x   The undersigned defendants’ counsel has an amicus brief due in U.S. District Court on

    February 9, 2021, and the afore-mentioned hearing in California state court on February

    10, 2021. As a result of these commitments and the date of his retention in this matter, the

    undersigned counsel has not yet had the opportunity to review the complaint or exhibits in

    this matter.

x   The new counsel for DTR was retained February 6 and is on a previously scheduled

    vacation with intermittent access to cellular signal during the week of February 8-12, and




                                              3
            Case 1:21-cv-00040-CJN Document 16 Filed 02/08/21 Page 4 of 5




       the colleagues who will help him staff this matter for DTR are not admitted to practice

       before this Court.

In sum, defendants seek this enlargement of time to enable their counsel to analyze the factual

allegations in a lengthy complaint supplemented by numerous lengthy exhibits and then to research

the applicable law, to prepare responses to the robust allegations that plaintiffs set forth throughout

their complaint.

       8.       Defendants respectfully submit that the foregoing constitutes good cause for an

extension under FED. R. CIV. P. 6(b)(1) (“[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time”), that they do not seek this enlargement for

purpose of delay or frustration of the progress of this matter, and that the enlargement would not

unduly burden plaintiffs.

       WHEREFORE, defendants respectfully ask this Court to extend until March 22, 2021 the

time within which all defendants may answer or move in response to the complaint (ECF #1).

Dated: February 8, 2021                    Respectfully submitted,

                                           /s/ Lawrence J. Joseph
                                           Lawrence J. Joseph, D.C. Bar No. 464777

                                           1250 Connecticut Ave., NW, Suite 700-1A
                                           Washington, DC 20036
                                           Telephone: (202) 355-9452
                                           Telecopier: (202) 318-2254
                                           Email: ljoseph@larryjoseph.com

                                           Counsel for Defendants




                                                  4
          Case 1:21-cv-00040-CJN Document 16 Filed 02/08/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of February 2021, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which I understand to have

served counsel for the parties.



                                             /s/ Lawrence J. Joseph
                                             Lawrence J. Joseph
